Order entered January 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00705-CV

                                CITY OF DALLAS, Appellant

                                               V.

                    BRIAN LONCAR, SUE LONCAR, ET AL, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-06753-C

                                           ORDER
       The Court GRANTS appellees’ January 17, 2013 motion to extend time to file their brief

and for leave to file a late brief. We ORDER appellees to file their brief by January 31, 2013.




                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE